Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  132792(66)(70)                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  AMYRUTH L. COOPER, by her Next Friend, 

  SHARON L. STROZEWSKI, and LORALEE

  A. COOPER, by her Next Friend, SHARON L.
  STROZEWSKI,
            Plaintiffs-Appellants,
                                                                    SC: 132792
  v                                                                 COA: 261736
                                                                    Washtenaw CC: 03-000367-NF
  AUTO CLUB INSURANCE ASSOCIATION, 

             Defendant-Appellee. 

  _________________________________________


                 On order of the Chief Justice, the motion by defendant-appellee for
  extension of time for filing its brief is considered and, it appearing the brief was filed
  October 5, 2007, the time for filing is extended to that date. The motion for adjournment
  of the oral argument of this case is considered and it is GRANTED. The Clerk is directed
  to place this case on the next available session calendar for argument and submission.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2007                    _________________________________________
                                                                               Clerk